DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, filed on 03/03/2022 with respect to the submission of a Terminal Disclaimer to overcome the double patenting rejection and the cancelation of claim 19 which was under the 35 USC 101 rejection in the Final Rejection dated 12/29/2021, have been fully considered and are persuasive.  The rejection of claims 1, 2, 4-18 and 20 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 03/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 9361885 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Allowable Subject Matter
Claims 1, 2, 4-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The arguments made in the Applicant Arguments/Remarks filed on 03/03/2022, have been fully considered and are persuasive. 
The Terminal Disclaimer filed on 03/03/2022 overcomes the double patenting rejection of claims 1, 2, 4-18 and 20. 
	Further search has been updated. However, no reference is found alone or in any combination with the prior art of record to provide the teachings, suggestions or disclosures of the unique limitations and features recited from the independent claims 1 and 20 (and thus the corresponding dependent claims 2 and 4-18) as filed on 03/03/2022.
	Therefore, claims 1, 2, 4-18 and 20 are deemed allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/HUY C HO/Primary Examiner, Art Unit 2644